t c no united_states tax_court estate of helen christiansen deceased christine christiansen hamilton personal representative petitioner v commissioner of internal revenue respondent docket no filed date h was the only legatee of her mother’s will h disclaimed the portion of the gross_estate that had a fair_market_value of more than dollar_figure the will provided that any disclaimed portion would pass in part to a charitable foundation and in part to a charitable_trust that would pay an annuity to the foundation h did not disclaim a contingent_remainder in the property passing to the charitable_trust on the estate’s tax_return it deducted as charitable_contributions the disclaimed property passing to the foundation and--to the extent of the present_value of the annuity interest --the disclaimed property passing to the charitable_trust the parties stipulated to a value of the estate higher than that originally reported on the return held no deduction is allowed for any of the property passing to the trust because the partial_disclaimer of that property is not a qualified_disclaimer under sec_2518 i r c held further the entire value of the property passing to the foundation--including the increased amount passing to the foundation because of the increased valuation of c’s gross estate--is deductible because the disclaimer of that property is a qualified partial_disclaimer under sec_2518 and because no public policy bars increasing the amount of that deduction john w porter and j graham kenney for the estate trent d usitalo for respondent holmes judge helen christiansen’s will left everything to her only child christine hamilton the will anticipated that hamilton would disclaim a part of her inheritance and directed that any disclaimed property would go in part to a charitable_trust and in part to a charitable foundation that christiansen had established the trust would last for years and pay an annuity of percent of the corpus’s net fair_market_value at the time of christiansen’s death to the foundation at the end of the years if hamilton were still alive the property left in the trust would go to her the parties settled the issue of the estate’s value-- increasing it substantially over what was reported on the estate’s tax_return there are two questions presented the first is whether the estate can claim a charitable deduction for the chief_judge reassigned this case to judge holmes from judge kroupa the present_value of that percent annuity from the trust to the foundation this depends on whether hamilton’s undisclaimed contingent-remainder interest in the trust requires disallowance of that deduction the second question is whether the estate can claim an increased charitable deduction for the increased value of the disclaimed property passing directly to the foundation findings of fact2 helen christiansen a lifelong south dakotan led a long and remarkable life she was one of the first women lawyers in her state and practiced there until the late 1950s when she married and became a full-time farmer she and her husband had one child christine christiansen hamilton hamilton remains as she was when she filed the petition a south dakota resident her mother was domiciled in the state when she died the christiansens each owned and operated their own farming and ranching businesses in central south dakota for many years when her husband died in christiansen added his operations to her own christiansen’s daughter like her mother became well educated graduating from smith college and then earning an mba from the university of arizona and like her mother she decided on a life back home in south dakota she married a the parties stipulated to most of the key facts and exhibits and insofar as they are relevant to our analysis we have adopted the trial judge’s findings_of_fact on the others professor at south dakota state university and began helping to run the family farm both christiansen and hamilton were deeply involved in their community and hamilton to this day serves on the boards of many charitable organizations she and her mother had also long wanted to use some of their wealth to benefit their home state the family had already donated parkland to kimball south dakota in but mother and daughter wanted some way to permanently fund projects in education and economic development after meeting with a local law firm in the late 1990s they decided to organize a charitable foundation as part of christiansen’s estate plan the matson halverson christiansen foundation and the helen christiansen testamentary charitable_lead_trust were at the center of this plan christiansen and hamilton expected that part of christiansen’s estate would find its way to the foundation and part would find its way to the trust the foundation would fund charitable causes at a rate they hoped would be about dollar_figure annually--in the foundation’s application to the irs for recognition of exempt status hamilton stated the initial source of funding for the foundation will be dollar_figure from the helen christiansen estate providing a percent income stream annually additionally there will be annual funding from a percent charitable_lead_annuity_trust equaling dollar_figure the trust3 has a term of years running from the date of christiansen’s death and the trust agreement provides for payments to the foundation of percent of the trust’s initial corpus any remaining assets in the trust at the end of years will go to hamilton if she dies before then they will go to the foundation hamilton and her husband plus a family friend are the foundation’s directors and by early the foundation was qualified as a charitable_organization under sec_501 hamilton has contributed some of her own money to the foundation and it has already begun its work distributing a total of almost dollar_figure through the end of including a donation for playground equipment to a local city park and a grant to help buy food and supplies for the gathering and healing of nations a series of bipartisan conferences sponsored the trust is a charitable_lead_annuity_trust a charitable_trust is one whose beneficiaries are charities sec_2522 a charitable_lead_trust is a charitable_trust whose income beneficiaries are charities but whose remaindermen are not sec_25_2702-1 gift_tax regs and a charitable_lead_annuity_trust is a charitable_lead_trust whose charitable income_beneficiary is guaranteed an annuity fixed as a percentage of the trust’s initial assets and paid for a term of years sec_26_2642-3 gst tax regs sec_25_2522_c_-3 gift_tax regs unless otherwise noted all section references are to the internal_revenue_code and regulations and rule references are to the tax_court rules_of_practice and procedure by former senator tom daschle and south dakota state government that brings indians and non-indians together the problems that gave rise to this case can be traced to some particularly complex wrinkles that christiansen agreed to as part of her estate_planning the first was to reorganize the christiansen farming and ranching businesses--which for decades had been run as sole proprietorships--as two limited_partnerships mhc land and cattle ltd and christiansen investments ltd christiansen kept a percent limited- partnership_interest in each with the rest going to hamilton investments l l c hamilton investments also became the general_partner of both mhc land and cattle and christiansen investments and christiansen’s daughter and son-in-law became its members such family limited_partnerships or flps are fairly common though often challenged estate-planning devices and the structure christiansen chose is not new to this court see 115_tc_478 revd on other grounds 293_f3d_279 5th cir in date christiansen executed her last will and testament which named hamilton personal representative this is where the second wrinkle showed instead of simply dividing we note that christiansen's estate planners therefore did not have the opportunity to review and take account of 288_f3d_342 8th cir upholding the validity of the regulation that is key to this case her estate among hamilton the foundation and the trust christiansen’s lawyers wrote the will to pass everything after payments of any debts and funeral_expenses to hamilton but the will also provided that if hamilton disclaimed any part of the estate percent of the disclaimed portion would go to the trust and percent to the foundation christiansen died in date and her will was admitted to probate hamilton was named personal representative and as planned executed a partial_disclaimer the disclaimer’s language is central to this case and we reproduce the relevant portion here a partial_disclaimer of the gift intending to disclaim a fractional portion of the gift christine christiansen hamilton hereby disclaims that portion of the gift determined by reference to a fraction the numerator of which is the fair_market_value of the gift before payment of debts expenses and taxes on date less six million three hundred fifty thousand and no dollars dollar_figure and the denominator of which is the fair_market_value of the gift before payment of debts expenses and taxes on date the disclaimed portion for purposes of this paragraph the fair_market_value of the gift before payment of debts expenses and taxes on date shall be the price at which the gift before payment of debts expenses and taxes would have changed hands on date between a hypothetical willing buyer and a hypothetical willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts for purposes of chapter of the internal_revenue_code as such value is finally determined for federal estate_tax purposes the dollar_figure that hamilton retained was an amount she and her advisers carefully determined would allow the family business to continue as well as to provide for her and her own family’s future but note especially the final phrase as such value is finally determined for federal estate_tax purposes and add to it another shield strapped on to the disclaimer--a savings_clause this clause said that to the extent that the disclaimer set forth above in this instrument is not effective to make it a qualified_disclaimer christine christiansen hamilton hereby takes such actions to the extent necessary to make the disclaimer set forth above a qualified_disclaimer within the meaning of sec_2518 of the code consider how these insertions of uncertainty as to the amount actually being donated might come into play should the estate assign an unusually low value to the property being disclaimed in such a scenario hamilton would take and the estate_tax would be paid on her dollar_figure million but the residue would be divided between the foundation and the trust should it turn out that the estate underreported that value hamilton’s failure to disclaim her remainder_interest in the trust would mean that she would capture much of the value of that underreporting as she herself approached retirement age in years’ time and if one took an especially skeptical view of the situation the final quoted phrase in the disclaimer and the savings_clause meant that the commissioner would face an interesting choice if he thought the estate was lowballing its own value--any success in increasing the value of the estate might only increase the charitable deduction that the estate would claim which would presumably reduce the incentive of the commissioner to challenge the value that the estate claimed for itself and that more or less is the commissioner’s view of what was going on here as we noted christiansen owned percent limited-partnership interests in both mhc land and cattle and christiansen investments when she died she also owned dollar_figure of real_property and over dollar_figure in cash and other assets the estate obtained appraisals of the limited-partnership interests including a percent discount for being a minority interest and reported on its estate-tax return that the percent limited-partnership interest in mhc land and cattle had a fair_market_value of dollar_figure and that the percent limited- we do note that hamilton and her husband had no children of their own--christiansen’s estate plan should not be viewed as a way to keep a great deal of property in the family with only a veneer of charitable intent but the combination of the trust the foundation and the disclaimer embodied both charitable and estate-planning purposes in this case we analyze the legal consequences of those instruments not the factual issue of the motivation behind them partnership_interest in christiansen investments had a fair_market_value of dollar_figure the estate’s tax_return used these values to report a total gross_estate value of slightly more than dollar_figure million when read in conjunction with the disclaimer’s reservation to hamilton of dollar_figure million worth of property this meant that only dollar_figure would pass to the foundation and dollar_figure to the trust the estate deducted the entire amount passing to the foundation and the part passing to the trust that was equal to the present_value of percent of dollar_figure per annum for years the total came to about dollar_figure it is important to note that the estate did not deduct the value of hamilton’s contingent-remainder interest in the trust’s corpus see sec_20_2055-2 estate_tax regs the commissioner determined that the fair market values of christiansen’s percent flp interests should be increased and that hamilton’s disclaimer did not qualify --a term we discuss later--to make any part of the estate’s property passing to either the trust or the foundation generate a charitable deduction the estate timely filed a petition and trial was held in st paul minnesota the parties settled the valuation question before trial by stipulating that the fair_market_value of the christiansen’s interest in christiansen investments was dollar_figure an increase of more than percent over its reported value they also agreed that her interest in mhc land and cattle was worth dollar_figure an increase of more than percent over its reported value this means that the total value of the gross_estate was dollar_figure instead of dollar_figure if the disclaimer were applied to this increased value property with a fair_market_value of dollar_figure would pass to the trust and property with a fair_market_value of dollar_figure would pass to the foundation the estate asserts that this increase in value entitles it to an increase in the charitable deduction--both for the entire part passing to the foundation and also the increased value of the trust’s annuity interest the commissioner concedes one point--he is now willing to allow the estate the dollar_figure reported on the return as going to the foundation but he still objects to any deduction for the property passing to the trust and now he contests any increase in the deduction for the property passing to the foundation opinion i the disclaimer in favor of the trust we begin with the basics under the trust agreement the foundation has the right to guaranteed annuity payments for the the lawyer hired to handle the estate’s administration testified at trial that he will file a petition with the probate_court after the resolution of this case that petition will describe what happened here and only then will he ask the probate_court to approve distributions to the beneficiaries 20-year term of the trust and if hamilton survives that term she has the right to any trust property then remaining she thus has a contingent-remainder interest in the trust’s property hamilton did not disclaim this contingent_remainder which makes her disclaimer a partial_disclaimer the code and regulations’ treatment of partial disclaimers is quite complex so we begin our analysis with some background on estate-tax deductions followed by a close reading of the regulation governing partial disclaimers its exceptions and the effect of the savings_clause on hamilton’s disclaimer a deductions and disclaimers under the estate_tax the code taxes the transfer of the taxable_estate of any decedent who is a u s citizen or resident sec_2001 the taxable_estate is the value of the decedent’s gross_estate less applicable deductions sec_2031 and sec_2051 a deduction for bequests made to charitable organizations is one of the deductions allowed in calculating a decedent’s taxable_estate sec_2055 but christiansen did not bequeath any of her we need not decide whether the burden_of_proof shifts to respondent under sec_7491 because the case is mostly determined by applying the law to undisputed facts where there were disputed facts both parties met their burden of production and findings were based on a preponderance_of_the_evidence see 87_tc_305 ndollar_figure payne v commissioner tcmemo_2003_90 both parties have satisfied their burden of production by offering some evidence so the party supported by the weight of the evidence will prevail 394_f3d_1030 8th cir affg tcmemo_2003_212 property to the foundation or the trust or any other charity instead she left it all to her daughter and this created the first problem in this case because charitable deductions are allowed for the value of property in a decedent’s gross_estate only if transferred to a charitable donee by the decedent during his lifetime or by will sec_20_2055-1 estate_tax regs courts have repeatedly declined to permit deductions where the amount given to charity turned upon the actions of a decedent’s beneficiary or an estate’s executor or administrator see eg 121_tc_54 and it was hamilton--not christiansen--who might be regarded as transferring that property to the foundation and trust by executing the disclaimer this means that we must turn to sec_2518 the code’s section that governs transfers by disclaimer sec_2518 is important because a disclaimer that meets that section’s test will cause the bequest to the disclaimant to be treated as if it had never been made sec_2518 without this provision the government might serve itself a second helping of tax by treating the disclaimed property as if it went from the estate to the disclaimant followed by a transfer from the disclaimant to another recipient thus potentially piling gift_tax onto estate_tax walshire f 3d pincite b partial disclaimers hamilton’s disclaimer is further complicated because it is a partial_disclaimer the code recognizes and allows partial disclaimers sec_2518 sec_25_2518-3 gift_tax regs but whether partial or full a disclaimer is a qualified_disclaimer --meaning that the code will treat the disclaimed property as if it had never gone to the disclaimant--only if it meets four requirements sec_2518 it must be in writing sec_2518 it must with some exceptions not relevant here be received by the personal representative of the estate no later than nine months after the date of the transfer creating the disclaimant’s interest sec_2518 it must not allow the disclaimant to accept the disclaimed property or any of its benefits sec_2518 and finally the disclaimed interest must pass without any direction on the part of the person making the disclaimer and to a person other than the person making the disclaimer sec_2518 it’s the fourth requirement--and only part of the fourth requirement8--that the parties are fighting over here did hamilton’s retention of the contingent-remainder interest in the the requirement that the disclaimed property pass without any direction on the part of the disclaimant is met here because christiansen directed in her will that if hamilton did disclaim any of the property left to her the disclaimed portion would be split between the trust and the foundation in specified percentages trust’s property mean that the property being disclaimed was not going to a person other than the person making the disclaimer the commissioner argues that the disclaimed property did not pass or to be more precise pass only to a person other than hamilton see sec_2518 sec_25_2518-2 gift_tax regs the applicable regulation is sec_25_2518-2 gift_tax regs and the key provision is this one partial failure of disclaimer if a disclaimer made by a person other than the surviving_spouse is not effective to pass completely an interest in property to a person other than the disclaimant because-- i the disclaimant also has a right to receive such property as an heir at law residuary beneficiary or by any other means and ii the disclaimant does not effectively disclaim these rights the disclaimer is not a qualified_disclaimer with respect to the portion of the disclaimed property which the disclaimant has a right to receive if the regulation stopped here the estate would win-- everyone agrees that the partial disclaimer’s carveout of a contingent_remainder means that the estate can’t deduct the value of that remainder_interest but the regulation doesn’t stop there instead it continues if the portion of the disclaimed interest in property which the disclaimant has a right to receive is not severable property or an undivided portion of the property then the disclaimer is not a qualified_disclaimer with respect to any portion of the property thus for example if a disclaimant who is not a surviving_spouse receives a specific_bequest of a fee simple interest in property and as a result of the disclaimer of the entire_interest the property passes to a_trust in which the disclaimant has a remainder_interest then the disclaimer will not be a qualified_disclaimer unless the remainder_interest in the property is also disclaimed it’s the language we’ve italicized that seems to resolve this issue hamilton a is not a surviving_spouse b received a specific_bequest of a fee simple interest in her mother’s property under the will c as a result of the disclaimer that property passed to a_trust in which hamilton had a remainder_interest and d hamilton did not disclaim that remainder_interest the consequences of this partial failure of disclaimer are severe not only does the estate not get a deduction for the value of the remainder_interest that might go to hamilton which we again note it has never claimed but it doesn’t get a deduction for any portion of the property ending up in the trust that’s what the sentence immediately preceding the the property going directly to the foundation under the disclaimer doesn’t have this retained-interest problem and so its value is entirely deductible as a disclaimer of an undivided portion of an interest sec_2518 sec_25_2518-3 gift_tax regs characterizing disclaimer of fractional interest of each and every substantial interest or right owned by the disclaimant this is presumably why the commissioner has continued italicized language says if the portion of the disclaimed interest in property which the disclaimant has a right to receive is not severable property or an undivided portion of the property then the disclaimer is not a qualified_disclaimer with respect to any portion of the property emphasis again added the estate thus has to counterattack by arguing that hamilton’s remainder_interest is either severable property or an undivided portion of the property but what do these two terms mean c severable property and undivided portions severable property is a defined term sec_25 a ii gift_tax regs states severable property is property which can be divided into separate parts each of which after severance maintains a complete and independent existence for example a legatee of shares of corporate stock may accept some shares of the stock and make a qualified_disclaimer of the remaining shares this definition is a bit like the definition of a molecule-- the smallest particle of a substance that retains the properties of that substance thus a block of stock can continued conceded that the estate’s return position--taking a deduction for the full amount of the property passing to the foundation-- was right the commissioner now aims only at the much larger increase in that deduction triggered by the stipulated increase in the value of the gross_estate see infra pp webster’s new collegiate dictionary 8th ed be disclaimed share by share but not by a general severance of the right to receive dividends from a right to vote the shares from a right to exercise any preemptive rights by this definition hamilton could disclaim a particular number of partnership units but not as she did with those passing to the trust disclaim their present enjoyment but keep a remainder_interest in all of themdollar_figure an undivided portion of the property is likewise defined in sec_25_2518-3 gift_tax regs an undivided portion of a disclaimant’s separate interest in property must consist of a fraction or percentage of each and every substantial interest or right owned by the disclaimant in such property and must extend over the entire term of the disclaimant’s interest in such property and in other_property into which such property is converted a disclaimer of some specific rights while retaining other rights with respect to an interest in the property is not a qualified_disclaimer of an undivided portion of the disclaimant’s interest in property thus for example a disclaimer severability is a concept that shows up as well in two sections of the regulations that govern transfers of remainder interests for the purpose of calculating the amount of charitable deductions for estate_and_gift_taxes these regulations sec_20_2055-2 estate_tax regs and sec_25_2522_c_-3 gift_tax regs both talk about a remainder_interest in property as severable if it is ascertainable which in context means has an ascertainable value the definition of severability that we have to apply is the one for severable property not severable interest that definition sec_25_2518-3 gift_tax regs looks to whether each piece of a property maintains a complete and independent existence after severance--not whether each piece is capable of being valued separately made by the devisee of a fee simple interest in blackacre is not a qualified_disclaimer if the disclaimant disclaims a remainder_interest in blackacre but retains a life_estate but for hamilton’s retaining a remainder_interest and giving up present enjoyment instead of the reverse the example describes this case the court_of_appeals for the eighth circuit explained the distinction by comparing it to horizontal and vertical slices disclaiming a vertical slice--from meringue to crust--qualifies disclaiming a horizontal slice--taking all the meringue but leaving the crust--does not walshire f 3d pincite the only difference that we can see between walshire and this case is that walshire disclaimed a remainder_interest and kept the income while hamilton tried to do the reverse--but no matter how you slice it the cases are indistinguishabledollar_figure we are left with the conclusion that her disclaimer is not a qualified_disclaimer with respect to any portion of the property sec_25_2518-2 gift_tax regs the dissent reaches a different result by focusing on a different sort of property--the annuity interest created under the trust agreement--and asking whether it is severable property we agree that sec_20_2055-2 estate_tax regs allows the severance of a guaranteed_annuity_interest from a to be technically precise hamilton was giving up an annuity interest rather than an income_interest but the distinction makes no difference remainder_interest and would allow a deduction for a transfer of the value of the annuity interest that the trust would pay to the foundation but the problem for the estate is that this section of the regulations applies only to interests passing from the decedent directly see sec_20_2055-2 estate_tax regs when the interest is created by operation of a disclaimer as it was in this case sec_20_2055-2 of the estate_tax regulations tells us to look to the disclaimer rules the amount of a transfer for which a deduction is allowable under sec_2055 includes an interest which falls into the bequest devise or transfer as the result of i a qualified_disclaimer see sec_2518 and the corresponding regulations for rules relating to a qualified_disclaimer because hamilton’s disclaimer is not under that regulation a qualified_disclaimer as to any portion of the property passing to the trust none of the property transferred to the trust generates a charitable deduction the dissent relies on examples and in sec_25 d gift_tax regs see infra pp as showing that a disclaimant may make a qualified_disclaimer of income only or of corpus only and keep the rest this is true--but only if the decedent herself carved out income or corpus interests in her will not if the disclaimant is trying to do so through the disclaimer as the regulation carefully notes in general each interest in property that is separately created by the transferor is treated as a separate interest sec_25 a gift_tax regs emphasis added in this case hamilton was bequeathed all her mother’s property in fee simple and was through the disclaimer trying to carve it up in tax-advantaged ways by herself d effect of the savings_clause that leaves the savings_clause as the only obstacle to the commissioner’s prevailing that clause says that hamilton--at the time she signed the disclaimer-- hereby takes such actions to the extent necessary to make the disclaimer set forth above a qualified_disclaimer hamilton argues that she intended to do whatever it took to qualify the transfer to the trust for the charitable deduction--and if that means she has to disclaim her contingent-remainder interest then this clause suffices to disclaim it this would be a paradox since it was this same partial_disclaimer excluding the contingent_remainder from its scope that would on her reading of the savings_clause end up including it after all the parties to-and-fro on whether this kind of clause violates public policy but we don’t think we have to decide this question at that level of generality the savings_clause works in one of two ways if read as a promise that once we enter decision in this case hamilton will then disclaim her contingent_remainder in some more of the property that her mother left her it fails as a qualified_disclaimer under sec_2518 as one made more than nine months after her mother’s death see sec_25_2518-2 gift_tax regs if it’s read as somehow meaning that hamilton disclaimed the contingent_remainder back when she signed the disclaimer it fails for not identifying the property being disclaimed and not doing so unqualifiedly see sec_2518 because its effect depends on our decision such contingent clauses--contingent because they depend for their effectiveness on a condition subsequent--are as ineffective as disclaimers as they are for revocable spousal interests see estate of focardi v commissioner tcmemo_2006_56 and gift adjustment agreements see 87_tc_78 ii the disclaimer in favor of the foundation in the notice_of_deficiency the commissioner had no problem with the possibility of an increased charitable deduction for property going directly to the foundation in the event that it is determined that the partial_disclaimer is a qualified_disclaimer then the transfer reported as passing to the foundation is in an amount that cannot be ascertained with certainty at this time however when the other issues are finally resolved this calculation can be made and a deduction allowed for the proper amount not content with denying the estate a deduction for any portion of the disclaimed property passing to the trust the commissioner now challenges the increased charitable deduction that the estate seeks because the parties have agreed on a much higher value of the gross_estate for the transfer of property to the foundation directly this would have the remarkable effect of greatly increasing the estate_tax due because more valuable property is passing to a charity even though hamilton is keeping no interest at all in that property the commissioner has two arguments that any increase in that amount was contingent on a condition_subsequent ie the commissioner’s challenge to the value of the gross_estate and that the disclaimer’s adjustment phrase--that the fair_market_value of the disclaimed property will be as such value is finally determined for federal estate_tax purposes --is void as contrary to public policy a the contingency of the amount transferred to the foundation the commissioner argues that the deductibility of a testamentary charitable_contribution hinges upon whether the amount that the charity will receive is ascertainable at the decedent’s date of death and he can point to section b estate_tax regs which states that if as of the date of a decedent’s death a transfer for charitable purposes is dependent upon the performance of some act or the happening of a precedent event in order that it might become effective no deduction is allowable unless the possibility that the charitable transfer will not become effective is so remote as to be negligible the first problem with this argument is that the transfer of property to the foundation was not a testamentary charitable_contribution --it was the result of a disclaimer and disclaimers are in a special category governed not by sec_20_2055-2 but by sec_20_2055-2 all disclaimers are by definition executed after a decedent’s death but under sec_2518 the transfer that a qualified_disclaimer triggers relates back to the date of death and the interest disclaimed passes as if it had been a bequest in the decedent’s will as we’ve already noted see supra note the disclaimer regulation characterizes the property going directly to the foundation as a qualified_disclaimer of an undivided portion of an interest because hamilton didn’t keep any remainder_interest see sec_2518 sec_25_2518-3 gift_tax regs the commissioner argues however that the increased charitable deduction like the one the estate is claiming here-- for such value as has through settlement been finally determined for federal estate_tax purposes --is contingent not just because it depended on a disclaimer but because it occurred only because the irs examined the estate’s return and challenged the fair_market_value of its assets we disagree the regulation speaks of the contingency of a transfer of property passing to charity the transfer of property to the foundation in this case is not contingent on any event that occurred after christiansen’s death other than the execution of the disclaimer --it remain sec_25 percent of the total estate in excess of dollar_figure that the estate and the irs bickered about the value of the property being transferred doesn’t mean the transfer itself was contingent in the sense of dependent for its occurrence on a future event resolution of a dispute about the fair_market_value of assets on the date christiansen died depends only on a settlement or final adjudication of a dispute about the past not the happening of some event in the future our court is routinely called upon to decide the fair_market_value of property donated to charity--for gift income or estate_tax purposes and the result can be an increase a decrease or no change in the irs’s initial determinationdollar_figure b public policy concerns the commissioner finally argues that the disclaimer’s adjustment clause is void on public policy grounds because it would at the margins discourage the irs from examining estate_tax returns because any deficiency in estate_tax would just end up being offset by an equivalent additional charitable deduction it is true that public policy considerations sometimes inform the construction of tax law as they do other areas of law for example sec_178 of the restatement second of contracts has a multifactor test for when a promise or a contractual the estate also quite pointedly notes that the government itself uses the contested phrase the charitable_annuity trust regulations make an interest determinable even if the amount to be paid is expressed in terms of a fraction or a percentage of the net fair_market_value as finally determined for federal estate_tax purposes of the residue of the estate on the appropriate valuation_date sec_20_2055-2 estate_tax regs see also eg sec_26_2632-1 d gst regs revproc_64_19 c b part term is unenforceable because of public policy considerations and lists numerous illustrations in the comments ranging from illegality to unreasonable restraints on trade other casebook examples disallow deductions for fines 356_us_30 or bribes 127_f2d_393 8th cir affg wl b t a but 383_us_687 warns us of the narrowness of this aid in statutory construction--the public policy being frustrated must be shown by a governmental declaration and the frustration that would be caused by allowing the contested deduction must be severe and immediate our caution has deep roots public policy is a very unruly horse and when once you get astride it you never know where it will carry you it may lead you from the sound law it is never argued at all but when other points fail e allan farnsworth contracts 3d ed citing burrough j in richardson v mellish eng rep ex the disclaimer in this case involves a fractional formula that increases the amount donated to charity should the value of the estate be increased we are hard pressed to find any fundamental public policy against making gifts to charity--if anything the opposite is true public policy encourages gifts to charity and congress allows charitable deductions to encourage charitable giving 338_us_692 the commissioner nevertheless analogizes the contested phrase to the one analyzed in 142_f2d_824 4th cir in procter v commissioner a memorandum opinion of this court dated date wl the fourth circuit was faced with a_trust indenture clause specifying that a gift would be deemed to revert to the donor if it were held subject_to gift_tax id pincite the court voided the clause as contrary to public policy citing three reasons the provision would discourage collection of tax it would render the court’s own decision moot by undoing the gift being analyzed and it would upset a final judgment this case is not procter the contested phrase would not undo a transfer but only reallocate the value of the property transferred among hamilton the trust and the foundation if the fair_market_value of the estate assets is increased for tax purposes then property must actually be reallocated among the three beneficiaries that would not make us opine on a moot issue and wouldn’t in any way upset the finality of our decision in this case we do recognize that the incentive to the irs to audit returns affected by such disclaimer language will marginally decrease if we allow the increased deduction for property passing to the foundation lurking behind the commissioner’s argument is the intimation that this will increase the probability that people in hamilton’s situation will lowball the value of an estate to cheat charities there’s no doubt that this is possible but irs estate-tax audits are far from the only policing mechanism in place executors and administrators of estates are fiduciaries and owe a duty to settle and distribute an estate according to the terms of the will or law of intestacy see eg s d codified laws sec_29a-3-703 a directors of foundations--remember that hamilton is one of the directors of the foundation that her mother created--are also fiduciaries see s d codified laws sec in south dakota as in most states the state attorney_general has authority to enforce these fiduciary duties using the common_law doctrine_of parens patriaedollar_figure her fellow directors or beneficiaries of the foundation or trust can presumably enforce their observance through tort law as welldollar_figure and even the commissioner himself has the power to go after fiduciaries who misappropriate charitable assets the irs as the agency charged with ruling on requests for charitable exemptions can discipline george gleason bogert george taylor bogert the law of trusts and trustees sec_411 rev 2d ed see for example zastrow v journal communications inc n w 2d wis where the supreme court of wisconsin held that a breach of the fiduciary duty_of loyalty is always an intentional tort abuse by threatening to rescind an exemption the famed case of hawaii’s bishop estate shows how effectively the irs can use the threat of the loss of exempt status to curb breaches of fiduciary duty see brody a taxing time for the bishop estate what is the i r s role in charity governance u haw l rev the irs also has the power to impose intermediate_sanctions for breach of fiduciary duty or self-dealing see sec_4958 we therefore hold that allowing an increase in the charitable deduction to reflect the increase in the value of the estate’s property going to the foundation violates no public policy and should be allowed decision will be entered under rule reviewed by the court colvin cohen wells foley vasquez thornton marvel haines and goeke jj agree with this majority opinion halpern j did not participate in the consideration of this opinion haines and goeke jj concurring we join in the majority opinion but write separately to elaborate on why hamilton’s remainder_interest in the trust and the foundation’s 20-year annuity are not severable property for purposes of qualifying the disclaimer with respect to the portion of the disclaimed property that will pass to the trust because disclaimers result in gratuitous transfers of property the gift_tax generally applies to transfers resulting from disclaimers see sec_2511 sec_2518 provides an exception which allows a disclaimant to avoid the second transfer_tax for a transfer of an interest in property resulting from a qualified_disclaimer 288_f3d_342 8th cir a disclaimer is not a qualified_disclaimer if the disclaimant has accepted the interest or any of its benefits sec_2518 or if the interest passes to the disclaimant and the disclaimant is not the surviving_spouse of the decedent sec_2518 although sec_2518 disqualifies a disclaimer if the disclaimant has accepted the interest or any of its benefits sec_2518 permits a putative transferee to make a qualified_disclaimer of an undivided portion of an interest in property provided the disclaimer meets the requirements of sec_2518 ie a disclaimer of an undivided_interest will not be disqualified just because the disclaimant has retained the remaining undivided portion of the property the transferee however is not allowed to partition the interest bequeathed to him in any manner he chooses and make a qualified_disclaimer of a part of the interest walshire v united_states supra pincite a disclaimer of an undivided portion of an interest in property requires a vertical division of the property to do so would ignore the limitation in sec_2518 that only an undivided portion of an interest may be disclaimed id sec_25_2518-3 gift_tax regs specifically disqualifies a disclaimer of a remainder_interest by the transferee of a fee simple interest sec_2518 allows a transferee to make a qualified_disclaimer only of all or an undivided portion of an interest in property but it does not require all interests in property given to the transferee to be treated as one interest eg if t devises blackacre and whiteacre to a a may keep whiteacre and make a qualified_disclaimer of blackacre sec_25_2518-2 example gift_tax regs sec_25_2518-3 gift_tax regs provides guidance in identifying separate interests in property for which qualified disclaimers may be made and allows a transferee of property to make a qualified_disclaimer of all or an undivided portion of any separate interest in the property even if the disclaimant has another interest in the same property sec_25 a i and ii gift_tax regs recognizes that a transferor may transfer separate interests in the same property separate transferor-created interests or an interest in severable property that comprises multiple property interests which may be severed severable property interests generally each separate transferor-created interest and each severable property interest is treated as a separate_property interest id sec_25_2518-3 gift_tax regs defines severable property as property which can be divided into separate parts each of which after severance maintains a complete and independent existence for example if under a’s will b is to receive personal effects consisting of paintings home furnishings jewelry and silver b may make a qualified_disclaimer of the paintings and retain the furnishings jewelry and silver sec_25_2518-3 example gift_tax regs sec_25_2518-3 gift_tax regs allows a disclaimer of a specific pecuniary amount to qualify under sec_2518 in effect the regulation treats a disclaimer of a specific pecuniary amount as a disclaimer of a severable property interest the distinction between qualified disclaimers of separate transferor-created interests and qualified disclaimers of severable property is subtle as shown by the following examples assume t devised the income from a farm to a for life then to b for life with the remainder_interest to a’s estate a’s life_estate and remainder_interest in the farm are separate transferor-created interests a could make a qualified_disclaimer of all or an undivided portion of either the income_interest or the remainder see sec_25_2518-3 gift_tax regs although the life_estate and the remainder are separate transferor-created interests neither is severable property thus a could not make a qualified_disclaimer of the income from the property for a term of years sec_25_2518-3 gift_tax regs by contrast assume t devised a fee simple in the farm to a neither a life_estate nor a remainder_interest in the farm is a separate transferor-created interest nor are they severable property interests see sec_25_2518-3 gift_tax regs thus a could make a qualified_disclaimer of all or an undivided portion of the farm but could not retain a life_estate and make a qualified_disclaimer of the remainder see id see also walshire v united_states supra pincite if the farm consists of acres of land and head of cattle the farm is severable property with respect to the land and the cattle ie if the cattle are severed from the land the existence of the cattle will be complete and independent of the land and the existence of the land will be complete and independent of the cattle thus a could retain the land and make a qualified_disclaimer of the cattle or retain the cattle and make a qualified_disclaimer of the land further the land and the cattle each may be divided into two or more parts each of which after severance would maintain a complete and independent existence thus a could make a qualified_disclaimer of identified acres of the acres see sec_25_2518-3 example gift_tax regs and a qualified_disclaimer of head of the cattle see id example christensen bequeathed to hamilton a fee simple in the estate property and hamilton disclaimed a pecuniary amount of dollar_figure as a result of hamilton’s disclaimer under the terms of christensen’s will dollar_figure percent of the pecuniary amount passes to the trust and dollar_figure percent of the pecuniary amount passes to the foundation under the terms of the trust the foundation receives a 20-year annuity valued at dollar_figure both hamilton and the foundation receive contingent remainders the values of which total dollar_figure hamilton’s disclaimer is not effective to pass the entire disclaimed property to a person other than herself because she has the right to receive a contingent_remainder of the trust by means of christensen’s will however the foundation’s interest in the disclaimed property and the trust’s interest in the disclaimed property are separate undivided interests hamilton retains no interest in the amount that passes outright to the foundation therefore hamilton’s disclaimer is a qualified_disclaimer with respect to the dollar_figure that passes outright to the foundation hamilton did not disclaim her right to receive the remainder of the portion of the disclaimed property that passes to the trust consequently the disclaimer is not a qualified_disclaimer with respect to hamilton’s contingent_remainder interest see sec_25_2518-2 gift_tax regs hamilton’s contingent_remainder is an interest in the dollar_figure portion of the disclaimed property that passes to the trust that contingent_remainder is not an undivided portion of the disclaimed property that passes to the trust consequently unless hamilton’s remainder_interest is a severable property interest her disclaimer is not a qualified_disclaimer with respect to the entire_interest passing to the trust see id in order to be treated as severable property the foundation’s guaranteed annuity and hamilton’s remainder after severance must maintain a complete and independent existence see sec_25_2518-3 gift_tax regs in the dissenting portion of his opinion judge swift posits that in assessing whether the interests have a separate and independent existence one key factor is whether each interest taken separately has an ascertainable value judge swift quotes the first sentence of sec_20_2055-2 estate_tax regs which provides i ndependent is defined as not requiring or relying on something else as for existence operation efficiency not contingent not conditioned webster’s third new international dictionary if a_trust is created or property is transferred for both a charitable and a private purpose deduction may be taken of the value of the charitable beneficial_interest only insofar as that interest is presently ascertainable and hence severable from the noncharitable interest judge swift concludes that because the foundation’s annuity interest is presently ascertainable it is severable from hamilton’s remainder_interest for purposes of qualifying hamilton’s disclaimer under sec_2518 whether an interest has an ascertainable value is not the proper standard to apply in determining whether that interest is severable for purposes of making qualified disclaimers under sec_2518 indeed the present values of annuities life estates terms of years remainders and reversionary interests are all ascertainable for purposes of transfer_taxes on the basis of recognized valuation principles see eg sec_20_2031-7 estate_tax regs the second sentence of sec_20_2055-2 estate_tax regs following the sentence quoted by judge swift provides thus in the case of decedents dying before date if money or property is placed in trust to pay the income to an individual during his life or for a term of years and then to pay the principal to a charitable_organization the present_value of the remainder is deductible a remainder following a life_estate or a term of years is ascertainable and thus severable as the term is used in sec_20_2055-2 estate_tax regs however a remainder following a life_estate or a term of years or an annuity is not severable as the term is used for purposes of determining whether a disclaimer is a qualified_disclaimer under sec_2518 sec_25_2518-3 example gift_tax regs in the dissenting portion of her opinion judge kroupa argues that the foundation’s annuity interest in the trust and hamilton’s remainder_interest in the trust are independent because the foundation can do nothing to affect the contingent_remainder and hamilton can do nothing to affect the annuity control by the holder of the beneficial_interest is not relevant the holder of the income_interest in a_trust and the holder of the remainder_interest in that trust generally cannot affect each other’s interest yet those interests are not severable although it is possible for the trustee of a_trust to affect either the income_interest or the remainder through investment decisions the trustee has a fiduciary duty to balance the interest of the income_beneficiary with that of the remainderman in making investment decisions during the life of the income_beneficiary or the term of years the distribution of the income usually cash dividends and or interest to the income_beneficiary does not diminish the value of the remainder_interest similarly the gain_or_loss that might accrue in the corpus is not affected by the income earned and distributed to the income_beneficiary essentially the income_beneficiary gets the fruit during his life or term and the remainderman gets the tree at the end of the life or term by contrast where the present_interest is a fixed annuity the annuitant may receive only income only corpus or a combination of income and corpus depending on the amount of income if any the trust investments have produced furthermore that mixture may change in any given year the value of the annuity is computed on the assumption that the trust assets will produce income equal to an assumed interest rate see sec_20_2031-7 estate_tax regs the fixed annual payment may be greater than or less than the anticipated income in the event the investments produce less income than expected the corpus of the trust may be depleted beyond the expectations of the parties reducing the value of the remainder_interest conversely in the event the investments produce more income than expected the corpus of the trust may grow beyond the expectations of the parties increasing the value of the remainder in this way the remainder is entirely dependent on the annuity in that it is affected by the amounts distributed to the annuitant and by the source of those distributions either from income or corpus in contrast a remainder_interest is less dependent on an income_interest as the payments to the income_beneficiary will never include corpus thus an annuity interest and a remainder_interest are more dependent on each other than an income_interest and a remainder_interest while the values of an annuity interest and a remainder_interest may be ascertained if separated they do not maintain a complete and independent existence in the way that head of cattle are independent of the remaining therefore the annuity interest and the remainder_interest are not severable within the meaning of sec_25_2518-3 gift_tax regs sec_25_2518-2 gift_tax regs provides that if the portion of the disclaimed property which the disclaimant has a right to receive hamilton’s remainder_interest is not severable property or an undivided portion of property the disclaimer is not qualified with respect to any portion of the property the dollar_figure that passes to the trust as explained above hamilton’s remainder_interest is not severable property or an undivided portion of property therefore the disclaimer is not a qualified_disclaimer with respect to the dollar_figure passing to the trust cohen foley thornton marvel wherry and holmes jj agree with this concurring opinion swift j concurring in part and dissenting in part on the public policy argument i agree with the majority opinion as to the technical disclaimer issue under sec_2518 relating to the trust annuity i believe the regulations read carefully and properly along with a number of irs private letter rulings would treat the disclaimer hamilton made in favor of the trust annuity as a qualifying disclaimer sec_25_2518-2 gift_tax regs describes in the flush sentence and in subdivision i exactly the partial failure that is applicable to hamilton’s disclaimer as follows sec_25_2518-2 requirements for a qualified_disclaimer -- e passage without direction by the disclaimant of beneficial_enjoyment of disclaimed interest -- partial failure of disclaimer if a disclaimer made by a person other than the surviving_spouse is not effective to pass completely an interest in property to a person other than the disclaimant because-- i the disclaimant also has a right to receive such property as an heir at law residuary beneficiary or by any other means and ii the disclaimant does not effectively disclaim these rights because hamilton did not also disclaim her contingent_remainder interest in the trust property valued by petitioner and by respondent under respondent’s annuity tables at dollar_figure under the above regulatory provision there occurred a partial failure of hamilton’s disclaimer the next clause in sec_25_2518-2 gift_tax regs describes the effect that the partial failure of hamilton’s disclaimer has on the interest in the trust property as follows partial failure of disclaimer -- the disclaimer is not a qualified_disclaimer with respect to the portion of the disclaimed property which the disclaimant has a right to receive emphasis added the portion which hamilton has a right to receive is only the contingent_remainder interest and therefore under the above clear and express language of the regulations it is only that portion or interest that is to be treated as disqualified only under the second sentence of the above subparagraph could the trust annuity interest which hamilton does not have a right to receive be tainted and also be treated as disqualified 1for purposes of this side opinion i disregard the relatively small value of the foundation’s contingent_remainder interest in the trust that stands behind hamilton’s contingent_remainder interest therein should hamilton die during the 20-year term of the trust the second sentence of sec_25_2518-2 gift_tax regs provides as follows partial failure of disclaimer if the portion of the disclaimed interest in property which the disclaimant has a right to receive is not severable property or an undivided portion of the property then the disclaimer is not a qualified_disclaimer with respect to any portion of the property emphasis added thus all of the dollar_figure passing to the trust ie not only the dollar_figure reflecting the agreed 18-percent value of the retained contingent_remainder but also the dollar_figure reflecting the agreed 82-percent value of the annuity is to be treated as disqualifed only if the disqualified contingent_remainder is not severable from the annuity with regard to severability sec_25_2518-3 gift_tax regs provides that to be treated as severable property the separate interests must maintain a complete and independent existence i see no reason the fixed annuity and the remainder before us could not and would not be treated as independent of each other the severable nature of a fixed dollar fixed term annuity such as that involved herein and a remainder are well established by the commissioner’s own regulations and ruling position see sec_20_2055-2 estate_tax regs and sec_25 c - a gift_tax regs both of which expressly state with regard to remainder and other interests that the key to whether property interests are to be treated as severable interests is whether separate values for each property interest are presently ascertainable see irs private letter rulings priv ltr rul date priv ltr rul date priv ltr rul date priv ltr rul date each of which treats in the case of charitable_remainder trusts the remainder as having an ascertainable value as severable and as deductible and in the case of charitable lead trusts the fixed annuity as having an ascertainable value as severable and as deductible accordingly the dollar_figure value of the trust annuity that hamilton did disclaim is to be treated as severable from the dollar_figure value of the contingent_remainder interest not disclaimed judge kroupa’s dissenting opinion persuasively explains this point further 2for example sec_20_2055-2 estate_tax regs provides as follows sec_20_2055-2 transfers not exclusively for charitable purposes -- a remainders and similar interests --if a_trust is created or property is transferred for both a charitable and a private purpose deduction may be taken of the value of the charitable beneficial_interest only insofar as that interest is presently ascertainable and hence severable from the noncharitable interest for the reasons stated i dissent as to part i of the majority opinion kroupa j agrees with this concurring in part dissenting in part opinion kroupa j concurring in part and dissenting in part i do not dispute any of the findings_of_fact used by the majority in its analysis as the trial judge who was able to weigh the credibility of the witnesses however i found christiansen and her daughter’s charitable intent compelling they both intended to use their wealth to benefit the people of south dakota and improve the economic and social conditions there unfortunately the majority gives lip service to these important charitable objectives in part i to deny the estate the benefit of a charitable_contribution_deduction because of the majority’s flawed interpretation of the regulation i would hold that the estate is entitled to deduct the amounts passing to the trust to the extent of the annuity portion i do agree with the majority however that we should allow a deduction for the amounts passing directly to the foundation and therefore concur with part ii of the majority opinion i analysis of the regulation on partial disclaimers now to the several reasons i disagree with the majority’s holding that the estate is not entitled to deduct the value of the disclaimed property that passed at christiansen’s direction to the trust we are dealing with the annuity portion of the trust as the parties do not dispute nor has the estate claimed a deduction for the amount attributable to the contingent_remainder a overly broad interpretation the majority disallows the disclaimer on the grounds that christiansen’s daughter retained a contingent_remainder in the trust the majority interprets the example in sec_25 e gift_tax regs to mean that retaining any remainder in a_trust that receives disclaimed property will always disqualify the disclaimer the majority relies upon the italicized sentence in the example in sec_25_2518-2 gift_tax regs to conclude that this italicized sentence seems to resolve this issue see majority op p it seems to me that the majority ignores the other sentences in this section including the immediately preceding sentence that focuses on whether the property is severable the majority disregards any severable nonseverable analysis to disqualify the disclaimer this interpretation is inconsistent with several other important provisions of the regulation first had the drafters of this regulation intended to establish such a broad rule the drafters would not have included the severable nonseverable language immediately before the italicized sentence the sentence upon which the majority relies is simply an illustration to distinguish the consequences of 1the majority italicized this sentence in its reproduction of sec_25_2518-2 gift_tax regs the italics do not appear in the regulation itself severable property from those of nonseverable property the remainder in the example must be viewed as nonseverable property to give effect to the rest of the regulation indeed the sentence in the regulation immediately before the italicized sentence provides if the portion of the disclaimed interest in property which the disclaimant has a right to receive is not severable property or an undivided portion of the property then the disclaimer is not a qualified_disclaimer with respect to any portion of the property sec_25_2518-2 gift_tax regs emphasis added the majority’s interpretation simply disqualifies the entire disclaimer if the disclaimant has a right to receive any disclaimed property severable or not in the form of a_trust remainder the majority’s interpretation is difficult to reconcile with some of the examples in sec_25_2518-3 gift_tax regs the examples turn on whether the property is severable or nonseverable sometimes the disclaimer is qualified ie if the property is severable see sec_25_2518-3 example sec_2the example in sec_25_2518-2 gift_tax regs was not in the proposed_regulations fed reg date the example was added in the final regulations released years later there is no discussion of this example in the treasury_decision accompanying the final regulations t d 1986_2_cb_160 3the commissioner’s ruling positions also support this premise see eg tech adv mem date priv ltr rul date gift_tax regs sometimes the disclaimer is not qualified ie if the property is nonseverable see sec_25_2518-3 example gift_tax regs the majority interpretation does not account for the different results in these examples the majority relies on a decedent’s creation of the interest in a will not a_trust to differentiate examples and of sec_25_2518-3 gift_tax regs from the italicized sentence the distinction of whether the separate interest is created in a will or in a_trust is irrelevant we should not interpret the regulation to require the interest to be created in a will the transferor not the disclaimant must create the separate interests but it is of no moment how they were created sec_25_2518-3 gift_tax regs consistent with the regulation christiansen the transferor not her daughter created the annuity and contingent_remainder interests when christiansen created the trust these interests are thus separate interests id i would find that christiansen not her daughter was the transferor there is no requirement in the regulation that the interest be created in a will all christiansen’s daughter did was to disclaim a fractional portion of the property passing to her in the will she did not create or carve out a particular interest for herself and disclaim the rest the majority’s implication otherwise is wrong b contingent nature of remainder i am also not convinced that sec_25_2518-2 gift_tax regs controls that section turns on whether the disclaimant has the right to receive the disclaimed property a remainder is merely one example of a right to receive the property the contingent_remainder that christiansen’s daughter retained however does not give her the unequivocal right to receive the property she will receive the property only if she is alive at the end of the trust’s 20-year term under south dakota law a contingent_remainder does not provide a fixed or certain right to future enjoyment of property and does not vest until a condition_precedent has occurred s d codified laws sec rowett v mcfarland n w 2d s d where the disclaimant has an unequivocal right to receive the property a disclaimer would allow the benefit of avoiding a second level of tax without the disclaimant really giving up anything on the other hand if the disclaimant has only a contingent_remainder it is uncertain whether the disclaimant will ever receive the property we should not read the regulation to disqualify a disclaimer because of a vague or distant possibility the disclaimant could receive the property sometime in the future the regulation speaks in terms of a right to receive property and the rights christiansen’s daughter has are uncertain at best ii severable property the majority hedges its bets after concluding that the italicized sentence in sec_25_2518-2 gift_tax regs seems to resolve this issue the majority goes on to discuss whether the contingent_remainder christiansen’s daughter retained is severable property or an undivided portion of property reaching the perfunctory conclusion that the remainder is nonseverable i respectfully disagree with this conclusion as previously stated proper application of sec_25 e gift_tax regs considers whether the disclaimed property that the disclaimant has the right to receive is severable severable property is property that can be divided into separate parts each of which maintains a complete and independent existence after severance sec_25_2518-3 gift_tax regs the majority mischaracterizes the interests in concluding that they are nonseverable christiansen’s daughter did not disclaim an income_interest in the trust instead christiansen’s daughter effectively disclaimed an annuity interest an annuity is a commonly purchased financial interest that gives its holder the right to a certain stream of payments over a fixed period not full present enjoyment of the whole property as might be found in for example a life_estate see eg 122_tc_404 describing differences in the definition of annuity between sec_7520 and the u s -israel income_tax treaty to adopt the pastry analogy of the majority an annuity interest is a separate cupcake the majority implies several times that christiansen’s daughter disclaimed an income_interest or present enjoyment in the trust and kept a remainder in reality however christiansen’s daughter did no such thing it was pursuant to christiansen’s will that any amount her daughter disclaimed would go percent to the trust and percent to the foundation if we accepted the majority’s implication that christiansen’s daughter disclaimed a portion and retained a remainder those facts here would fit squarely within examples and of sec_25_2518-3 gift_tax regs the disclaimer in each of these examples is qualified as should be the disclaimer at issue here the majority’s mischaracterization of the type of interest passing to the foundation pursuant to the trust as an income_interest or present enjoyment rather than an annuity also leads to the majority’s faulty reliance on 288_f3d_342 8th cir the majority says that walshire is indistinguishable see majority op p not so there are many key differences the disclaimant in walshire disclaimed a remainder_interest in property but retained the right to the income and use of the property during his lifetime walshire v united_states supra pincite the disclaimant thus divided the property into parts that did not maintain a complete and independent existence and were therefore not severable property see sec_25 a ii gift_tax regs for example if the disclaimant in walshire had significantly used the property under the retained_life_estate the corresponding value of the remainder might have been affected the thoughtful analysis of the u s court_of_appeals for the eighth circuit in concluding that the disclaimer in walshire was not qualified is markedly different from the majority’s analysis here the majority errs to suggest that the distinction between an annuity interest and an income_interest makes no difference see majority op note the annuity and the contingent_remainder in this case are truly complete and independent from one another and are therefore severable property see sec_4the property in 288_f3d_342 8th cir consisted of certificates of deposit cds had the disclaimant for example pledged the cds as security for a loan and then failed to satisfy his obligations under the loan the cds could have been cashed early and the resulting penalty would have diminished the size of the principal left to the remainderman a ii gift_tax regs the foundation as the holder of the annuity can do nothing to affect the contingent_remainder similarly christiansen’s daughter as the holder of the contingent_remainder cannot do anything to affect the fixed percent of the corpus to be paid annually under the annuity the two separate parts are in no way dependent on one another contrary to the majority’s holding the majority also fails to consider another key distinction between walshire and this case the disclaimant in walshire unilaterally created the interests and the disclaimant retained the life_estate that he had personally created in the property walshire v united_states supra pincite the disclaimant thus retained the life_estate because of his decision to carve the property into separate interests not because the property he disclaimed passed to a_trust in which the disclaimant happened to hold an interest on the other hand christiansen not her daughter created the separate interests in the trust see sec_25_2518-3 gift_tax regs christiansen’s daughter did not create any property interest whatsoever she merely disclaimed a fraction of the property passing to her under the will 5there is also a theoretical distinction between walshire v united_states supra and this case a disclaimer permits a beneficiary to step back and allow property to be passed to a third party without incurring another level of tax the situation in walshire where the disclaimant disclaimed a remainder in property left to him but kept a life_estate is akin continued the majority seems to imply that christiansen’s daughter should be treated as having constructively created and funded the trust when she made her disclaimer this is not the right approach to treat christiansen’s daughter as having created the trust when she made the disclaimer would involve a series of convoluted steps each of which either never occurred or violate sec_5 continued to a testamentary gift such a testamentary gift ordinarily would be subject_to estate_tax to treat the disclaimer in walshire as qualified would enable the avoidance of tax on this transfer unlike walshire however the situation here does not afford an opportunity to avoid tax the estate has never disputed its obligation to pay tax on the amount attributable to the contingent_remainder held by christiansen’s daughter the estate seeks a deduction only for the fixed-value annuity to be used for charitable purposes this is not akin to a testamentary gift where tax would be avoided moreover in the event christiansen’s daughter does not outlive the term of the trust the corpus will also pass to the foundation to be used for charitable purposes the estate is thus paying tax on the transfer of some property that ultimately may go to charity 6the trust was unfunded at the time of trial and would only be funded from the disclaimed funds the estate’s counsel testified however that it is common estate_planning practice not to distribute funds from the estate until matters have been resolved the main concepts of sec_2518 i refuse to rely upon her disclaimer to invalidate her disclaimer iii differing treatments in wills and disclaimers finally there is little dispute that the estate would have been allowed to deduct the present_value of the annuity portion of the trust if christiansen had made the bequest to the trust in her will the trust would be treated as a charitable_lead_annuity_trust and the annuity interest would be a guaranteed_annuity_interest see sec_20_2055-2 and vi estate_tax regs guaranteed annuity interests are considered to be 7first we would have to treat christiansen’s daughter as receiving the disclaimed property from her mother this in fact had not occurred as of the time of trial moreover under sec_2518 christiansen’s daughter is treated as if the property had never been transferred to her second despite step one we would then have to treat christiansen’s daughter as having disclaimed the property she never received third we would then have to treat christiansen’s daughter as having directed this property that she hypothetically disclaimed into a_trust in order to fund it the funding of this trust had not yet occurred as of the time of trial further under sec_2518 a disclaimant cannot direct how the interest passes finally after hypothetical steps one through three above that have not yet occurred or never will occur we would then invalidate the disclaimer because the now-invalidated disclaimer funded the trust ascertainable and therefore severable and deductible see sec_20_2055-2 e and vi estate_tax regs i am not convinced that a different result is warranted merely because the estate plan funded the trust through a disclaimer rather than directly in the will i acknowledge the slight textual distinction in the definitions of severable property under the gift_tax regs and severable interest under the estate_tax regs but do not find that it dictates a different result the majority’s conclusion is even more anomalous when considered in light of the general premise of disclaimers a disclaimant should be able to step back and be treated as never having received the property see sec_2518 the majority’s conclusion subverts gifts to charity simply because they were made as a result of disclaimers rather than directly in the will 8the majority’s statement in note that the distinction between an annuity interest and an income_interest makes no difference is especially troubling in light of the different treatments prescribed for these interests while a guaranteed_annuity_interest is treated as ascertainable severable and deductible an income_interest is not a deductible_interest under these rules see sec_20_2055-2 estate_tax regs 9a remainder must be ascertainable to be considered severable under the estate_tax regulations sec_20_2055-2 estate_tax regs as described supra part ii property must have a complete and independent existence to be severable under the gift_tax regulations we are considering sec_25 a ii gift_tax regs iv conclusion christiansen’s daughter made a qualified_disclaimer of the property passing to the trust the contingent_remainder she retained in the trust was not a right to receive the property and also was severable from the annuity interest the foundation held the estate would have been entitled to deduct the amounts passing to the trust to the extent of the annuity portion as well as the amounts passing to the foundation for the foregoing reasons i respectfully dissent as to part i of the majority opinion and concur in the result of part ii swift j agrees with this concurring in part dissenting in part opinion
